



Exhibit 10.22












ctblogo.jpg [ctblogo.jpg]


EMPLOYMENT AGREEMENT


BETWEEN


COMMUNITY TRUST FINANCIAL CORP


&


CARY DAVIS






--------------------------------------------------------------------------------




Employment Agreement


This Employment Agreement (hereinafter referred to as “Agreement”) is made and
entered into effective as of the October 1, 2008, by and between:


Community Trust Financial Corp, a holding company chartered under the laws of
the State of Louisiana and domiciled in Lincoln Parish, Louisiana, and/or its
Substantial Subsidiaries, jointly or individually, appearing herein through
Drake Mills, its CEO and President, hereinafter called “Employer,”


And


Cary Davis, an adult resident and domiciliary of Lincoln, Parish, whose mailing
address is 399 Loblolly Lane, Choudrant, LA 71227, hereinafter referred to as
“Employee.”


1.
Definitions:

A.
Substantial Subsidiaries – Banking or non-banking subsidiaries of Community
Trust Financial Corp as of the date of this Agreement, or any measurement or
assessment date thereafter, that comprise 25% or more of the total assets of
Community Trust Financial Corp, accounted for as a consolidated entity

B.
Investor – An individual, partnership, corporation or other legal entity that
owns voting stock in Community Trust Financial Corp and/or any of its
Substantial Subsidiaries, exclusive of Community Trust Financial Corp, as the
parent.

C.
Investor Group – A group of Investors, acting under a formal or informal
agreement or arrangement and/or under a common objective, common purpose or to
the joint mutual benefit, that is distinguishable from all Investors, as a
group.

D.
Base Salary – The amount of compensation paid to, or on behalf of, the Employee
by the Employer exclusive of:: cash or non-cash bonuses, deferred compensation
arrangements, contributions to employment benefit plans, life-insurance
premiums, membership dues, reimbursement of travel and business related
expenses, and any other non-compensation related payments to the Employee by the
Employer.



2.
Employment and Duties: Employer hereby employs Employee in the capacity as
Executive Vice President, Chief Risk Officer and to perform such other duties
consistent with Employee’s executive status all as may be determined and
assigned to Employee by Employer. This Agreement supersedes any and all “at
will” employment provisions of the Employer with respect to the Employee and
shall serve as the complete and comprehensive basis of the employment
relationship between the Employer and Employee.



3.
Performance: Employee shall devote his full time (except for reasonable vacation
time and absence due to sickness or similar disability) attention and best
efforts to the duties set forth in Section 2 above and shall generally perform
his duties the same level of competency and intensity as Employer has come to
expect based either upon his past performance or that of a person in a similar
position with similar duties and responsibilities.



4.
Term: The term of the Agreement is for a period of five years and is renewable
upon the mutual agreement of both the Employer/Employee at the conclusion of the
initial contract period.



5.
Compensation: For all services to be rendered by Employee in any capacity
hereunder Employer agrees to pay Employee a base salary (Base Salary”) to be
established annually by Employer at a rate not less than $7,500 in equal
semi-monthly installments which is equivalent to $180,000 per year.







--------------------------------------------------------------------------------




In addition to the Base Salary to be paid to Employee hereunder, Employer agrees
to pay Employee an annual bonus (“Bonus”) in such amount and based upon such
formulae and criteria as may be determined by the Employer from time to time.


6.
Insurance: Employer shall provide Employee with medical and hospitalization
insurance, disability income insurance, and group life insurance upon such terms
and conditions as may be determined by the Employer from time to time and
through such programs as is provided to other employees of Employer.



Employee agrees that Employer, in its discretion, may apply for and procure in
its own name and for its own benefit, life insurance upon Employee in any amount
or amounts considered advisable; and that Employee shall have no right, title or
interest therein (except as otherwise provided), and further, agrees to submit
to any medical or other examination and to execute and deliver any application
or other instrument in writing, reasonably necessary to effectuate such
insurance.


7.
Pension and Profit Sharing: Employer shall include Employee in all Employer
sponsored 401K Plans and other pension and profit-sharing plans in a comparable
manner as provided for Employer’s other executive officers.



8.
Miscellaneous Benefits: Employer agrees to provide Employee with the following
additional benefits at Employer’s sole expense:



A.
Professional dues and program costs for all professional organization
memberships and continuing education programs deemed reasonably necessary by
Employee to maintain his professional standing as EVP, Chief Risk Officer of
Employer;

B.
PTO benefits as are granted pursuant to Employer’s policy;

C.
All expenses, including meals, lodging, transportation and miscellaneous for
business and related travel. Employer agrees to reimburse Employee for said
travel expenses upon written request;

D.
Disability benefits, to include payment to Employee of the periodic Base Salary
installments as stated above, commencing on the date the Employee is unable to
perform his duties as EVP, Chief Risk Manager and continuing until disability
benefits are provided to the Employee from the disability insurance provider.

E.
Monthly membership dues at Squire Creek Country Club

F.
Company provided vehicle; gas, servicing and insurance provided by the bank.



9.
Termination: Notwithstanding anything contained in this Agreement to the
contrary, and subject to the provisions of Section 16, and unless otherwise
agreed to in writing by Employer and Employee, this Agreement shall terminate
upon the occurrence of any of the following events:



A.
At any time by mutual agreement in writing between Employer and Employee;

B.
Immediately upon the death of the Employee;

C.
Immediately upon the Employee becoming permanently and totally disabled, which
shall result in the permanent inability to satisfactorily perform the Employee’s
regular duties as performed prior to such disability, which disability shall be
determined by a panel of three (3) physicians by a majority vote, which panel
shall be comprised of one physician selected by Employer, one physician selected
by Employee, and third physician selected by the two panel members selected by
the Employer and Employee. The majority vote of the three member panel shall be
sufficient to determine whether Employee is permanently and totally disabled
from performing his regular duties, imposed upon him by this Agreement.

D.
For “cause” which, for purposes of this Agreement ,shall mean:

(i) Immediately upon a finding by Employer and supported by a physician’s review
that the Employee is addicted to intoxicating drugs (including alcohol), which
materially and adversely affects his ability to perform his duties outlined
herein;




--------------------------------------------------------------------------------




(ii) A conviction, guilty plea or no contest plea to a felony offense and
entered before a criminal court of competent jurisdiction involving Employee’s
dishonesty or moral turpitude;
(iii) Willful, substantiated and material disloyalty of Employee to Employer
that caused or is likely to cause demonstrable injury or damages to Employer;
(iv) Failure of Employee to perform the duties and obligations as set forth in
this Agreement, after Employee is provided notice of such failure(s) and a
reasonable opportunity (not to exceed 90 days) to cure them.


Employee shall be provided a written notice which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Employee’s employment under the
provisions so indicated, (iii) the termination date.


10.
Compensation upon Termination of Employment:



A.
Upon termination of this Agreement in accordance with Section 9 above, Employee
shall be entitled to receive such Base Salary and other benefits as may be
provided in this Agreement and as are accrued and unpaid as of Employee’s last
day of employment. Such benefits shall include (except in the event of a
termination pursuant to Section 9 D), Employee’s bonus equal to the bonus paid
the Employee for the year immediately preceding the year during which
termination occurs prorated based upon the number of days Employee was employed
during such year.

B.
Notwithstanding any of the foregoing, in the event there is a change of control
of the Employer, Employee will be entitled to additional benefits. Change of
control shall be defined as follows:

i.
An event that occurs subsequent to the date of this Agreement, and

ii.
Whereby an Investor and/or Investor Group acquires or accumulates, through
equity dividends, grants, stock options, purchases, inheritances or otherwise,
inclusive of options to acquire stock in the future and that said options are
deemed irrevocable or enforceable, fifty percent (50%) or more of the value or
voting power of the Employer’s then issued and outstanding capital stock of
Community Trust Financial Corp and/or any of its Substantial Subsidiaries; or

iii.
Community Trust Financial Corp completes a merger or consolidation with another
corporation, other than a merger or consolidation which would result in the
voting securities of Community Trust Financial Corp outstanding immediately
prior thereto continuing to represent (either by remaining securities
outstanding or by being converted into voting securities of the surviving
entity) more than fifty-one percent (51%) of the combined voting power of the
voting securities of the Community Trust Financial Corp, as applicable, or such
surviving entity outstanding immediately after such merger.



C.
In the event that Employer undergoes a change of control, as outlined
hereinabove, in addition to all other compensation accrued through the date of
termination of this Agreement, the Employer is required to notify the Employee
in writing within ten (10) business days following the change in control and the
Employee shall be entitled as full and final consideration of Employer’s
obligation hereunder:

i.
To receive a payment within 30 days following the change of control in an amount
equal to twenty-four (24) months Employee’s then current Base Salary;

ii.
To receive a payment within 30 days following the change of control in an amount
equal to two times the average of the Bonus paid to Employee during the three
(3) calendar years immediately preceding the termination of this Agreement;

iii.
To exercise any or all of Employee’s outstanding and unexercised stock options
(whether vested or not) to purchase shares of Employer, which as of the date of





--------------------------------------------------------------------------------




this Agreement shall equal Fifteen Thousand (15,000) such options at the price
and upon such other terms and conditions as are set forth in Section 11.
D.
If the Employee and Employer agree, the employment relationship between the
Employer and Employee may continue beyond the change in control date to a
mutually agreed upon future date. Should such a mutual arrangement occur, the
resulting terms and conditions of the future employment relationship shall be
committed to writing and added as an addendum to this Agreement. With the
exception of the specific provisions of this Agreement that are superseded by
said addendum, all provisions of this Agreement will remain in force until the
conclusion of the employment relationship between the Employer and Employee.
Should this Agreement be extended beyond the change in control date, all
payments of cash and vesting of stock will occur within ten business days
following the change in control date within the provisions of Section 10(E).
Post employment insurance provisions will automatically be deferred to become
effective upon the final date of termination of employment.

E.
Employer shall, upon termination of this Agreement, transfer to Employee any and
all life insurance policies which Employer may have acquired, insuring the life
of Employee, together with any and all cash values, if any. Change of ownership
shall include the right of Employee to change the beneficiary to whichever
beneficiary Employee designates.



Notwithstanding the specific provisions as stated herein, all amounts to be paid
to Employee pursuant to this Section 10 shall be paid, transferred or provided
to the Employee by the Employer no later than sixty (60) days following the
Employee’s termination of employment.


11.
Option to Purchase Stock: Conditional upon this Agreement being in full force
and effect and Employee not being in default hereunder, Employee shall,
effective on or before November 10, 2008, be granted the option to purchase up
to fifteen thousand (15,000) shares of common stock of Employer for a price
equal to the lower of Twenty –Four Dollars and 57 cents ($24.57) dollars per
share or such other lower price per share as occurs in any sale(s) of additional
shares of common stock by Employer over the next six (6) months. Vesting period
shall be effective on date of hire and options shall be fully vested over a five
(5) year term at 20% (3000 shares) per year. In the event the agreement is
terminated for any reason as provided, or if this agreement expires, the
employee will immediately thereupon cease to be granted additional options as
provided for herein. However, the employee will remain totally vested in those
unexercised options to which he was vested as of the date of this agreement
termination and/or expiration. Notwithstanding the above, under no circumstances
will any option, as granted by the agreement be exercisable later then December
31, 2016. The total number of shares which Employee may acquire pursuant to this
Section shall not exceed fifteen thousand (15,000) shares. The options herein
granted to Employee are personal to Employee and, except as provided for under
Section 16, shall not be encumbered, assigned, transferred or otherwise disposed
of. Such options shall be exercised by written notice delivered to Employer
together with a cashier's check for the respective purchase prices of stock in
respect of the options being exercised. No option granted hereunder constitutes
an offer to purchase until Employee is provided with, or given reasonable access
to full and fair disclosure of all material information relating to the business
and affairs of Employer and the purchase of stock. At any time, the remaining
number of unexercised shares and related exercise price per share of the
Employers common stock available for purchase as described in this Section, are
to be adjusted ratably to reflect changes to the Employer’s total issued and
outstanding common stock caused by the Employer’s actions subsequent to the date
of this Agreement so that the resulting number of unexercised shares, calculated
as a percentage of total common shares issued and outstanding, or the related
value of the exercise price per share, are equivalent in value immediately
following the change as they were immediately prior to the change. Such events
include, yet are not limited to, stock dividends, stock splits, and issuances of
additional classes of common stock.







--------------------------------------------------------------------------------




12.
Notices: Any notice required or permitted to be given under this Agreement shall
be sufficient if in writing and sent by certified mail as follows:

Notice to Employer:
Community Trust Financial Corp
 
Attn: Drake Mills
 
1511 N. Trenton St.
 
Ruston, LA 71270
 
 
Notice to Employee:
Cary Davis
 
399 Loblolly Lane
 
Choudrant, LA 71227



13.
Entire Agreement: This Agreement as written and its terms, conditions and
provisions shall represent and constitute the entirety of the employment
agreement existing between the parties hereto and shall supersede any and all
other agreements, writings, conversations or representations, if any, made by
either party or their representatives, agents or employees at any time either
prior to or subsequent to the execution of this Agreement. This Agreement, and
any written amendments hereto, shall apply to and be binding upon the Employer
and Employee, together with their agents, successors, assigns and inheritors, as
the case may be.



14.
Waivers: The waiver by any party hereto of a breach of any provision of this
Agreement unless or until executed in writing by the parties hereto with the
same formality attending execution of this Agreement, and signed by both the
Employer and Employee.



15.
Amendment: No amendment or modification of this Agreement shall be deemed
effective unless or until executed in writing by the parties hereto with the
same formality attending execution of this Agreement, and signed by both
Employer and Employee.



16.
Designated Beneficiary: In the event of the Employees death or determination of
total and permanent disability as provided for in Section 9(B) and Section 9(C)
whereupon the Employee could not legally act on his/her own behalf, the
Employee’s designated beneficiary(s) shall be entitled to receive any and all
amounts or other benefits specified in this Agreement, including any extensions
thereto as documented in an addendum, as would the Employee had he been alive or
of full capacity and make elections under the terms of this Agreement in the
same capacity as the Employee for a period of no more than ninety (90) calendar
days following the Employee’s date of death or disability determination. The
Employee shall designate his beneficiary in writing to the Employer upon
execution of this Agreement and may amend his designation at any time and from
time to time through written notice to the Employer. Individuals designated as
beneficiaries by the Employee must be of majority age at the date of
designation.



17.
Assignment: The performance of all the obligations under this Agreement is
personal and non-inheritable obligations of the Employee and shall not be
assignable to others.



18.
Governing Law: This Agreement having been executed and delivered in the State of
Louisiana will have its validity, interpretation, performance and enforcement
governed by the laws of said state.



Thus done and signed at Ruston, Louisiana on this 10th day of October, 2008.




--------------------------------------------------------------------------------




Employer:
 
Employee:
 
 
 
/s/ Drake Mills
 
/s/ Cary Davis
Community Trust Financial Corp
 
Cary Davis
By Drake Mills
 
 
President & CEO
 
 







--------------------------------------------------------------------------------





AMENDMENT TO
EMPLOYMENT AGREEMENT
This Amendment to Employment Agreement is made and entered into this the 14th
day of July, 2014, by and between COMMUNITY TRUST FINANCIAL CORPORATION, a bank
holding company chartered under the laws of the State of Louisiana (“Employer”)
and Cary Davis, an adult resident and domiciliary of Choudrant, LA (“Employee”).
WITNESSETH:
WHEREAS, Employer and Employee entered into that certain Employment Agreement
effective the 1st day of October, 2008 (the “Agreement”), a copy of which is
attached hereto as Exhibit “A;” and
WHEREAS, the initial term of the Agreement was for a period of five (5) years,
renewable upon the mutual agreement of both Employer and Employee; and
WHEREAS, Employer and Employee hereby acknowledge and confirm that, following
the initial five (5) year term of the Agreement, the parties have by mutual
consent renewed and continued in effect the Agreement and Employee’s employment
by Employer in accordance with the terms of the Agreement; and
WHEREAS, the parties desire to amend the Agreement to set forth and document
their agreement as to the renewal thereof and to provide for the continued
renewal of the Agreement.
NOW, THEREFORE, Employer and Employee agree that the Agreement is hereby amended
as follows:
I.
Employer and Employee hereby acknowledge and confirm that, following the initial
five (5) year term of the Agreement, the Agreement has been renewed by mutual
agreement of the parties and the Agreement continues in effect in accordance
with its provisions.
II.
Section 4 “Term” of the Agreement is hereby amended by the deletion of that
section in its entirety and the substitution of the following:
Term: The initial term of the Agreement is for the period of five (5) years
commencing on the effective date of this Agreement. Thereafter the Agreement
shall automatically renew for successive one-year terms unless either party
shall notify the other of its or his intent not to renew the agreement at least
thirty (30) days prior to the end of the then-current term.




--------------------------------------------------------------------------------




III.
Employer and Employee acknowledge and agree that as of the date hereof Employee
has become one hundred percent (100%) vested in the option granted pursuant to
Section 11 of the Agreement for the purchase of fifteen thousand (15,000) shares
of common stock of the Employer.
IV.
All other provisions of the Agreement shall remain unchanged and in full force
and effect.


IN WITNESS WHEREOF, the Employer and the Employee have executed this Agreement
as of the date first noted above.
Employer:
 
Employee:
 
 
 
/s/ Drake Mills
 
/s/ Cary Davis
Community Trust Financial Corp
 
Signature
 
 
Cary S. Davis
By Drake Mills, Chairman/President & CEO
 
Print Name







--------------------------------------------------------------------------------





2018 AMENDMENT TO
EMPLOYMENT AGREEMENT


THIS 2018 AMENDMENT (this "Amendment"), made and entered into this 15th day of
March, 2018, by and between Origin Bank (formerly Community Trust Bank), a bank
organized and existing under the laws of the State of Louisiana (hereinafter
referred to as the "Bank"), and Cary S. Davis, an Employee of the Bank, an adult
resident and domiciliary of Dallas, TX ("Employee").


WITNESSETH:


WHEREAS, Bank and Employee previously entered into that certain Employment
Agreement effective the first day of October, 2008 (as amended, the
"Agreement"), and


WHEREAS, the parties desire to amend the Agreement as set forth below.


NOW, THEREFORE, Employer and Employee agree that the Agreement is hereby amended
as follows:


Section 10.E. of the Agreement is hereby amended by the deletion of the first
paragraph of that section, such that it shall read in its entirety as follows:


E.
Notwithstanding the specific provisions as stated herein, all amounts to be paid
to Employee pursuant to this Section 10 shall be paid, transferred or provided
to the Employee by the Employer no later than sixty (60) days following the
Employee's termination of employment.



This Amendment shall be effective the 1st day of .January 2018. To the extent
that any term, provision, or paragraph of the Agreement is not specifically
amended herein, or i n any other amendment thereto, said term, provision, or
paragraph shall remain in full force and effect as set forth in said Agreement.


IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully read
this Amendment and executed the original thereof on the first day set forth
hereinabove, and that, upon execution, each has received a conforming copy.


Origin Bank
 
Cary S. Davis
 
 
 
By:
/s/ Linda W Tuten
 
/s/ Cary S. Davis
 
(Bank Officer other than Employee)
 
 
 
 
 
 
Title:
EVP / Chief People & Diversity Officer
 
 
 
 
 
 





